Title: To George Washington from Tobias Lear, 20 September 1790
From: Lear, Tobias
To: Washington, George



Sir,
New York September 20th 1790.

Since I had the honor to write to you on the 17th Inst. I have received a letter from Mr Morris, in which he thinks it best that the furniture should not be removed sooner than the first of next month. This is about the time I had fixed upon for our departure from this place; and everything will then be in perfect readiness for shipping. It is a work of more time than I had any idea of, to packup and prepare the furniture for removing: we are obliged to take the same pains with it as if it was to go across the Atlantic; and I flatter myself that nothing will be injured for want of due attention.
I have written to Colo. Biddle by this Post, requesting him to engage the largest Packet for eighty dolls, to take a freight from this to Philadelphia, and to be here on, or before the first of October. I have desired him to have a written agreement with the owner that no misunderstanding may take place in the matter. This Packet, which carries 800 barrels, will, according to the best of my judgement, take all, or nearly all our things. If any shd remain it would be better to freight them in the common way, than to take a vessel and not have half a Cargo for her.
I have sold the old Chariot, which formerly belonged to the Presidents of Congress, for 45£, to Mr Brock. Livingston. As it had never been in your possession, I had some doubt whether

it would be proper for me to dispose of it. But upon consulting with Colo. Hamilton he was fully of opinion that it was proper. The above price is the most I could get, as there was no harness to it and the Coachmaker demanded 40£ to repaint and make a new sett of common harness.
Captain Bunyan arrived here on Saturday from London and brought the enclosed letters from Mr G. Morris. He has had so long a Passage that he brings no intelligence so late as we have had by other Vessels.
Mrs Lear joins me in offering our best respects to Mrs Washington & yourself, and love to the children. My affectionate remembrance and best wishes attend all my good friends in Virginia. With the highest respect & most sincere attachment, I have the honor to be, Sir Yr most Obedient & very Humble Servant

Tobias Lear

